            Case: 3:18-cv-00828 Document #: 1 Filed: 10/05/18 Page 1 of 11




                        UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WISCONSIN



RED CLIFF BAND OF LAKE SUPERIOR
CHIPPEWA INDIANS,
                                                              Case No. 18-cv-828
                              Plaintiff,

                v.

BAYFIELD COUNTY, WISCONSIN,

                              Defendant.



                                           COMPLAINT


       Plaintiff Red Cliff Band of Lake Superior Chippewa Indians (“Plaintiff” or “Tribe”), by

and through its attorneys, Godfrey & Kahn, S.C., hereby files its Complaint and demands

judgment against Defendant, and as grounds therefor states as follows:


                                    NATURE OF ACTION

       1.       The Tribe brings this action for a declaratory judgment and permanent and

preliminary injunctive relief under 28 U.S.C. § 2201 and Rules 15(a) and 65 of the Federal Rules

of Civil Procedure against Bayfield County, Wisconsin (“Defendant” or “County”). The

County’s imposition of its zoning ordinance on the Tribe, and tribal members, within

Reservation boundaries, violates the “policy of leaving Indians free from state jurisdiction and

control … deeply rooted in the Nation's history,” Rice v. Olson, 324 U.S. 786, 789 (1945), and

infringes “the right of reservation Indians to make their own laws and be ruled by them,”

Williams v. Lee, 358 U.S. 217, 220 (1959), and violates other federal law prohibitions against

State regulation of Reservation Indians.




       19290826.4
             Case: 3:18-cv-00828 Document #: 1 Filed: 10/05/18 Page 2 of 11



        2.       The Tribe, on its own behalf and parens patriae on behalf of its members, seeks

an order permanently enjoining the County from enforcing its zoning and other regulations on

the Tribe or its members within the Tribe’s Reservation, whether on fee land or trust land.


                                  JURISDICTION AND VENUE

        3.       The Court has jurisdiction under 28 U.S.C. § 1331 (federal question jurisdiction),

28 U.S.C. § 1362 (civil actions arising under federal law brought by federally recognized Indian

tribes), and 28 U.S.C. §§ 2201-2202 (the Declaratory Judgment Act). The Tribe asserts claims

arising under the Constitution, laws and treaties of the United States, including but not limited to

Art. I, § 8, cl. 3, Art. II, § 2, cl. 2, and Art. VI of the Constitution of the United States, the Treaty

with the Chippewas of September 30, 1854, and the federal common law.

        4.       Venue is properly in this Court under 28 U.S.C. § 1391(b) because both parties

are located in the Western District of Wisconsin and the events giving rise to the Tribe’s claims

occurred within the District.


                                               PARTIES

        5.       Plaintiff is a sovereign Indian tribe exercising governmental authority over its

citizens and territory pursuant to its aboriginal sovereignty and a Constitution adopted under the

Indian Reorganization Act of 1934, 48 Stat. 984, as codified at 25 U.S.C. §§ 5101 et seq.

(“IRA”).

        6.       The Tribe is acknowledged by the United States “to have the immunities and

privileges available to federally recognized Indian Tribes by virtue of their government-to-

government relationship with the United States as well as the responsibilities, powers,

limitations, and obligations of such Tribes.” 83 Fed. Reg. 34863, 34865, July 23, 2018. The


                                                        2

        19290826.4
            Case: 3:18-cv-00828 Document #: 1 Filed: 10/05/18 Page 3 of 11



Tribe’s government offices are located at 88455 Pike Road, Bayfield, Wisconsin, which lies

within Bayfield County.

       7.       The Defendant is a county organized under the laws of the State of Wisconsin

with its offices at 117 E. 5th St., Washburn, Wisconsin.


                        THE TRIBE AND ITS LAND USE REGULATIONS

       8.       The Tribe is a successor-in-interest to the La Pointe Band of Lake Superior

Chippewa that signed the Treaty of September 30, 1854 with the United States made at LaPointe,

Wisconsin (“La Pointe Treaty”), 10 Stat. 1109, United States (“La Pointe Treaty”), in particular

the portion of the La Pointe Band led by Chief Ke-Che-Waishke (“Buffalo”).

       9.       For most of its history, the Tribe was governed by traditional, clan-based

structures. In 1936, the Tribe adopted a Constitution under the IRA. The Tribe today is

governed by an elected nine-member Tribal Council comprised of a Chair, Vice-Chair, Secretary

and Treasurer, serving staggered, two-year terms. The Tribal Council exercises executive and

legislative powers. The Tribal Court exercises judicial powers.

       10.      The Tribe’s reservation (“Reservation”) on the shores of Lake Superior, located

on lands that the Tribe has occupied from time immemorial, was established and guaranteed to

the Tribe by the La Pointe Treaty and encompasses approximately 14,540 acres.

       11.          During the period 1877 – 1897, the Reservation was allotted to tribal members,

who received patents, with the restriction that neither the patentee nor his or her heirs “shall …

sell, lease or in any manner alienate said tract without the consent of the President of the United

States.”

       12.      In the decades following, the restrictions on alienation were removed from many

of the Red Cliff patents and some of the lands passed out of Indian hands.

                                                       3

       19290826.4
           Case: 3:18-cv-00828 Document #: 1 Filed: 10/05/18 Page 4 of 11



       13.      In 1934, Congress enacted the Indian Reorganization Act, 48 Stat. 984, 25 U.S.C.

§ 5101 et seq., which repudiated the policy of allotment.

       14.      In 1970, Congress enacted Pub. L. 91-424, creating the Apostle Islands National

Lakeshore, Pub. L. 91-424, which includes not only the Apostle Islands off the shore of the

Reservation but also approximately 1,540 acres of shore mainland within the Reservation. These

lands are now under exclusive federal jurisdiction and not subject to regulation by the Tribe or

the County.

       15.      Notwithstanding alienation of certain lands over time, as described above, the

Reservation has maintained its predominantly Indian character. Ownership today falls into the

following categories, with the approximate acreages of each:

               Trust lands owned by the Tribe                              6,331 acres

               Fee Lands owned by the Tribe                                1,047 acres

               Trust or restricted fee lands owned by tribal members       1,767 acres

               Fee lands owned by tribal members                           511 acres

               United States Apostle Islands Lakeshore (Federal)           1,540 acres

               Forest Fee lands owned by Bayfield County                   1,500 acres

               Fee lands owned by non-Indians other than County            1,845 acres

       16.      The Reservation comprises approximately 1% of Bayfield County. The Tribe and

its members own 74% of the Reservation, not including the federally-administered Apostle

Islands National Lakeshore. The County owns approximately 1,500 acres within the Reservation,

all of which is unoccupied forest land. Non-Indians occupy just 12.5% of the Reservation.

       17.      Of the 1,353 persons who reside on the Reservation, eighty-seven percent are

Indians. Nine-one percent of Reservation households are led by Indians.

                                                    4

       19290826.4
           Case: 3:18-cv-00828 Document #: 1 Filed: 10/05/18 Page 5 of 11



       18.      The Red Cliff Tribal government offices, facilities and enterprises, including

administrative buildings, health clinic, housing authority, casino, hotel, marina, etc., are all

located on the Reservation. The Tribe provides a wide array of governmental services to both

member and nonmember Reservation residents, including police, fire, emergency, social

services, judicial services, roads, water, wastewater, etc.

       19.      The Tribe’s government agencies and enterprises employ approximately 500

persons on the Reservation. The Tribe is the largest employer in Bayfield County. The Tribe is

aware of no County employees on the Reservation.

       20.          In the exercise of its legislative authority, the Tribal Council has enacted over

fifty ordinances, including many that relate to land use, such as logging and burning (Chapter

11), pollution and environmental protection (Chapter 12), leasing (Chapter 18), historic

preservation (Chapter 20), water and sewer (Chapter 34), land use (Chapter 37) and flood

damage reduction (Chapter 55). The Tribe’s ordinances are available at http://redcliff-

nsn.gov/Government/chapters_table_contents.htm.

       21.      Chapter 4 of the Red Cliff Tribal Code establishes the Tribe’s court and provides

the procedures for enforcement of tribal ordinances in Tribal Court.

       22.      The Tribe’s Land Use Ordinance, Chapter 37 of the Tribal Code of Law (“Tribal

Land Use Ordinance”), was enacted March 11, 1993 and last amended in 2003. Its purpose is

described at Section 37.2:


                This Chapter is for the purpose of controlling land use within the
                Red Cliff Reservation boundaries for the protection of the health,
                safety and welfare of the people who live within the Reservation.
                Its aim is to encourage the most appropriate use of the land, the
                protection of the Reservation’s economic and social stability, the



                                                        5

       19290826.4
           Case: 3:18-cv-00828 Document #: 1 Filed: 10/05/18 Page 6 of 11



                promotion of orderly development on the Reservation, and the
                preservation of natural areas.


       23.      The Tribal Land Use Ordinance provides for a Project Application and

Compliance (“PAC”) Review Board and a Zoning Administrator. The PAC Board is composed of

the Tribe’s Historical Preservation Officer, Land Specialist, Public Works Department

Administrator, Natural Resources Administrator and Health Specialist. The PAC Board has the

authority to review applications, hold hearings, approve or disapprove petitions for special

permits and adopt regulations. The Zoning Administrator investigates violations, issues Land

Use permits approved by the PAC team and makes recommendations to the PAC Board with

respect to general permits and to the Tribal Council with respect to appeals from denials.

       24.      The Tribal Land Use Ordinance divides the Reservation into ten zoning districts,

including four residential districts and districts designated commercial, agricultural, forestry,

preserved, municipal/institutional, and recreational. Section 37.5. The ordinance identifies

permissible uses within each district and addresses home business uses, setbacks, signs, etc. A

property owner must apply to the PAC for a land use permit “before commencing any

construction of a new building or structure, or any alteration of an existing structure which will

require more land area than does the existing structure, or any moving or destruction of any

structure, or other change in the use of land which may potentially affect traffic patterns,

population density, or otherwise impact on the adjoining physical or social environment, within

the exterior boundaries of the Reservation.” Section 37.8.1. The Ordinance provides a separate

process for special permits for otherwise impermissible uses and prescribes the circumstances

under which the PAC may grant such permits. Section 37.9.




                                                      6

       19290826.4
            Case: 3:18-cv-00828 Document #: 1 Filed: 10/05/18 Page 7 of 11



       25.      The Tribal Land Use Ordinance, Section 37.12, provides that “[t]he Tribal

Prosecutor and the Tribal Attorney shall have the authority to prosecute violations of this

Chapter.”

       26.      Pursuant to its rule-making authority, the Red Cliff PAC Board has adopted Red

Cliff Land Use Project Application and Compliance Review (PAC) Policy and Procedures

(“Land Use Policies”). The Land Use Policies apply to any “land use project within the exterior

boundaries of the reservation” and provide details regarding the land use permit process that are

not included in Chapter 37. The extensive list of PAC Reviewable projects, including virtually

any construction, is provided at Appendix 1 to the Land Use Policies. Section 20.2.2 of the

Tribe’s Historic Preservation Ordinance requires an historical or cultural survey for any

Appendix 1 Project if recommended by the Tribe’s Historic Preservation Office. The Land Use

Policies also include a fee schedule and list of tribal codes and ordinances that the PAC reviews

in connection with projects under its jurisdiction.

       27.      The Tribe’s land use laws and policies, as well as the Court Code providing for

their enforcement, were adopted pursuant to the Tribal Council’s authority under its Constitution,

Article VI, Section 1(p), to “promulgate and enforce ordinances governing the conduct of

persons subject to the jurisdiction of the tribe, and providing for the maintenance of law and

order and the administration of justice by establishing a reservation court and defining its duties

and powers.”

       28.      Bayfield County’s zoning ordinance, comprising approximately 150 pages

addresses a wide variety of land uses and imposes heavy and intrusive regulatory burdens. In

addition to restricting activities and requiring permits for a wide variety of activities, the

ordinance establishes thirteen different zoning districts and dictates the permissibility of more


                                                       7

       19290826.4
          Case: 3:18-cv-00828 Document #: 1 Filed: 10/05/18 Page 8 of 11



than 150 specific types of businesses in each. Section 13-1-62. If these regulations were

imposed on the Tribe, the County Planning and Zoning Committee, composed of non-Indians,

would determine whether the Tribe, or a tribal member residing within the Red Cliff Reservation,

could operate an archery range, bicycle shop, bowling alley, florist shop, hardware store

microbrewery, printing shop, riding stable, shopping center, water reservoir, etc., on tribally

owned land.


                    COUNTY ENFORCEMENT THREATS AND ACTIONS

       29.      In a letter to Assistant Tribal Attorney Wade Williams dated May 3, 2016,

Bayfield County Attorney Linda Coleman, responding to a proposal from the Tribe that the

parties enter into a jurisdictional agreement, made the following statement: “Bayfield County

will continue to implement and enforce County zoning ordinances on fee simple parcels located

within the reservation boundary. We will do so regardless of the tribal membership of the owners

of such parcels.”

       30.      In 2016, Red Cliff tribal members Curtis and Linda Basina satisfied all

requirements under tribal law under the PAC process and received authorization from the Tribe

to develop, build and operate a micro-distillery, known as Copper Crow Distillery, on fee land

that they owned within the Reservation. After the County threatened them with enforcement,

they were forced to comply with Bayfield County’s zoning regulations, as well, rendering the

Tribe’s regulations meaningless.

       31.      Red Cliff tribal member Linda Bristol received a permit from the Tribe to

construct improvements on her property, located on Reservation fee land. In 2017, the County

nevertheless sued her in the Circuit Court for Bayfield County. Bayfield County v. Bristol, Case



                                                     8

       19290826.4
           Case: 3:18-cv-00828 Document #: 1 Filed: 10/05/18 Page 9 of 11



No. 17 CX 30 (Bayfield Cty., Wis., filed Dec. 1, 2017). In its Brief in Opposition to Defendant’s

Motion to Dismiss, the County argued incorrectly that “the Supreme Court has already ruled that

fee simple properties, within reservation boundaries, even if owned by a Tribe, are subject to

state jurisdiction.”

        32.      In a letter dated July 30, 2018 to the Bureau of Indian Affairs, Bayfield County

Attorney Linda Coleman objected to an application by a Red Cliff tribal member to have the

federal government take her property, located adjacent to the Reservation, into trust, contending

that “even fee- simple parcels within reservation boundaries are subject to Bayfield County

zoning.”


                            FIRST CLAIM (INJUNCTIVE RELIEF)

        33.      The Tribe incorporates paragraphs 1 through 32 herein.

        34.      The County’s enforcement of its zoning regulations against the Tribe infringes the

Tribe’s right of self-government and violates well-established principles of federal law, as stated

in Rice v. Olson, 324 U.S. 786, 789 (1945), Williams v. Lee, 358 U.S. 217, 220 (1959); Moe v.

Salish & Kootenai Tribes, 425 U.S. 463 (1976), White Mountain Apache Tribe v. Bracker, 448

U.S. 136 (1980) and other decisions of the United States Supreme Court.

        35.      Hence, the Court should enjoin the County from enforcing its zoning ordinances

against the Tribe and its members.

                       SECOND CLAIM (DECLARATORY JUDGMENT)

        36.      Plaintiff incorporates the allegations in paragraphs 1 through 34 above.

        37.      The Tribe seeks a declaration pursuant to Rule 57, Fed. R. Civ. Proc., that the

County’s enforcement of its zoning and other land use ordinances against the Tribe and its

members within the Reservation is prohibited under federal law.

                                                      9

        19290826.4
          Case: 3:18-cv-00828 Document #: 1 Filed: 10/05/18 Page 10 of 11



       38.      The County has summarily rejected efforts by the Tribe to open a dialogue

regarding land use issues, explicitly asserted the authority to impose its zoning laws against the

Tribe and its members on their own lands within the Reservation, threatened enforcement actions

against the Tribe itself and affirmatively enforced County zoning laws against tribal members

with respect to their activities within the Reservation on their own lands.

       39.      There exists an actual controversy within the Court’s jurisdiction.


                                        REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the following relief:

                a.     A declaration that the County is without authority to enforce its land use
                       regulations against the Tribe or its members within the Reservation,
                       whether on fee or trust land;

                b.     A preliminary and permanent injunction prohibiting the County from
                       enforcing its zoning ordinances against the Tribe or its members within
                       the Reservation, whether on fee or trust land;

                c.     An award to Plaintiff of its costs and attorneys’ fees incurred in this
                       matter; and

                d.     Such other relief as the Court deems just and proper.

                                           WAIVER OF JURY

       Plaintiff hereby waives its right to demand a jury to hear this case.




                                                     10

       19290826.4
  Case: 3:18-cv-00828 Document #: 1 Filed: 10/05/18 Page 11 of 11



Dated this 5th day of October, 2018.

                                       GODFREY & KAHN, S.C.


                                       By: s/ Jonathan T. Smies
                                          Brian L. Pierson, State Bar No. 1015527
                                          Godfrey & Kahn, S.C.
                                          833 East Michigan Street, Suite 1800
                                          Milwaukee, WI 53202-5615
                                          Phone: 414-273-3500

                                          James A. Friedman, State Bar No. 1020756
                                          One East Main Street, Suite 500
                                          P.O. Box 2719
                                          Madison, WI 53701-2719
                                          jfriedman@gklaw.com
                                          Phone: (608) 257-3911

                                          Jonathan T. Smies, State Bar No. 1045422
                                          200 South Washington Street, Suite 100
                                          Green Bay, WI 54301-4298
                                          Phone: 920-432-9300
                                          Fax: 920-436-7988
                                          jsmies@gklaw.com

                                          Mr. David Ujke, Tribal Attorney
                                          Red Cliff Band of Lake Superior Chippewa
                                          88385 Pike Road, Hwy 13
                                          Bayfield, WI 54814
                                          Phone: 715-779-3725
                                          kujke@redliff-nsn.gov

                                       Attorneys for Red Cliff Band of Lake Superior
                                       Chippewa Indians




19290826.4
